Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a first ring stage provided on an outer circumference of the first holder and configured to allow a first ring member provided on an outer edge of the first substrate to be mounted thereon; a second ring stage provided on an outer circumference of the second holder and configured to allow a second ring member provided on an outer edge of the second substrate to be mounted thereon; a first heater provided in the first ring stage; and a second heater provided in the second ring stage” as recited in claim 1, “a first ring stage provided on an outer circumference of the first holder and configured to allow a first ring member provided on an outer edge of the first substrate to be mounted thereon; a second ring stage provided on an outer circumference of the second holder and configured to allow a second ring member provided on an outer edge of the second substrate to be mounted thereon; and a ring suction portion provided in the second ring stage and configured to suck the second ring member” as recited in claim 8, “a first ring stage configured to allow a first ring member provided on an outer edge of the first substrate to be mounted thereon, and a second ring stage configured to allow a second ring member provided on an outer edge of the second substrate to be mounted thereon, the method comprising: placing the first ring member on the first ring stage, and mounting the first substrate on the first holder with the first ring member arranged on the outer edge of the first substrate; placing the second ring member on the second ring stage, and mounting the second substrate on the second holder with the second ring member arranged on the outer edge of the second substrate; opposing the second substrate mounted on the second holder to the first substrate mounted on the first holder, bonding the second substrate to the first substrate, and bringing the second ring member into contact with the first ring member; and detaching the first and second ring members from the bonded first and second substrates” as recited in claim 14.
	Claims 2-7, 9-13, and 15-20 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
	With regards to claims 1, 8, and 14, the closest prior art was Lin et al. (USP# 9,922,851 B2) and Phillips et al. (Pub No. US 2015/0122412 A1) and teaches everything of claims 1, 8, and 14 except for “a first ring stage provided on an outer circumference of the first holder and configured to allow a first ring member provided on an outer edge of the first substrate to be mounted thereon; a second ring stage provided on an outer circumference of the second holder and configured to allow a second ring member provided on an outer edge of the second substrate to be mounted thereon; a first heater provided in the first ring stage; and a second heater provided in the second ring stage” as recited in claim 1, “a first ring stage provided on an outer circumference of the first holder and configured to allow a first ring member provided on an outer edge of the first substrate to be mounted thereon; a second ring stage provided on an outer circumference of the second holder and configured to allow a second ring member provided on an outer edge of the second substrate to be mounted thereon; and a ring suction portion provided in the second ring stage and configured to suck the second ring member” as recited in claim 8, “a first ring stage configured to allow a first ring member provided on an outer edge of the first substrate to be mounted thereon, and a second ring stage configured to allow a second ring member provided on an outer edge of the second substrate to be mounted thereon, the method comprising: placing the first ring member on the first ring stage, and mounting the first substrate on the first holder with the first ring member arranged on the outer edge of the first substrate; placing the second ring member on the second ring stage, and mounting the second substrate on the second holder with the second ring member arranged on the outer edge of the second substrate; opposing the second substrate mounted on the second holder to the first substrate mounted on the first holder, bonding the second substrate to the first substrate, and bringing the second ring member into contact with the first ring member; and detaching the first and second ring members from the bonded first and second substrates” as recited in claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML